


 

 

Exhibit 10.10

Amendment to Supplemental Executive Retirement Program

AMENDMENT TO SUPPLEMENTAL
EXECUTIVE RETIREMENT PROGRAM (the “SERP”)

          On December 15, 2008, the Board of Directors of the Corporation
approved the following amendment to the SERP:

          (i)            The last sentence of Section 4.1(b) of the SERP was
amended by the insertion of a period after the word “thereafter” and the
deletion of the language in parentheses (“or such later date as the affected
Participant may consent in writing”).

          (ii)           Article III (“Unfunded Plan A”) and all references
thereto were deleted.

          (iii)          The following paragraph “d” was added to Article V,
Section 5.1, of the SERP:

 

 

 

“(d) Any income tax withholdings paid by the Bank on behalf of a Participant as
a result of contributions to the SERP shall be paid at the time the
contributions are made. In addition, any income tax withholdings paid by the
Bank on behalf of a Participant as a result of payments made to the Participant
to reimburse the Participant for the applicable income taxes on Trust earnings
shall be paid at the time the reimbursement is made.

18

--------------------------------------------------------------------------------